DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-10 of Applicant’s Response filed 02/23/2021, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (U.S. PG Pub. No. 20160171427; hereinafter "Cao") in view of Gillen et. al. (U.S. PG Pub. No. 20160314429; hereinafter "Gillen") further in view of Tibbs et al. (U.S. PG Pub. No. 20160071051; hereinafter "Tibbs").
As per claim 1, Cao teaches:
A computer-implemented method, comprising: 
 Cao teaches a computer implemented system and method. (Cao: abstract, paragraph [0013, 16])
With respect to the following limitation:
storing, at a database, a plurality of pieces of express package delivery content information, wherein each piece of the plurality of pieces of express package delivery content information comprises identifier information of a courier corresponding to a express package, information of a recipient address, and information of an account associated with the recipient address;
Cao teaches a database in the form of a central server 30. (Cao:  paragraph [0015], Fig. 2) Cao further teaches that the server may store courier identification information of a courier corresponding to a delivery, and a recipient address. (Cao: paragraph [0015-16, 22])
Gillen, however, teaches that a central system may store a user profile in association with the different addresses at which the user may receive packages. (Gillen: paragraph [061, 113]) Gillen teaches combining the above elements with the teachings of Cao for the benefit of providing a customer with 
Cao in view of Gillen further teaches:
 receiving, from a courier terminal, an express package delivery request that indicates identifier information of a courier and first positioning information corresponding to a location of the courier, and wherein the first positioning information comprises global positioning system (GPS) location information of the courier;
Cao teaches that the courier may submit a delivery request which includes both the identifier of the courier, as well as GPS information of the current location of the courier device. (Cao: paragraphs [0024-26])
retrieving, at the database, a first piece of express package delivery content information of the plurality of pieces of express package delivery content information based on the identifier information of the courier and the first positioning information in the express package delivery request, wherein the retrieving comprises: determining that identifier information of a first courier in the first piece of express package delivery content information matches the identifier information of the courier in the express package delivery request;
Cao teaches that the courier identification number may be used by the central system to retrieve package related information by matching the courier identification number received with that stored in the database. (Cao: paragraphs [0024-27])
and determining that information of a first recipient address in the first piece of express package delivery content information matches the first positioning information in the express package delivery request;
Cao teaches that the courier identification number may be used by the central system to retrieve package related information by matching the courier identification number received with that stored in the database and further teaches that the information of recipients within the preset area of the courier (matching) may be determined. (Cao: paragraphs [0024-28])
determining information of a first account associated with the first recipient address that is included in the first piece of express package delivery content information;
 Gillen teaches that a central system may store a user profile in association with the different addresses at which the user may receive packages, and the system may determine profile information for a user which is stored in association with the user's addresses in order to perform a location check to determine whether the user's current location is at one of the addresses. (Gillen: paragraph [061, 113-114]) The motivation to combine Gillen persists.
With respect to the following limitation:
determining a user device that is logged in the first account;
 Gillen, however, teaches that a central system may store a user profile in association with the different addresses at which the user may receive packages, and the system may determine profile information for a user which is stored in association with the user's addresses in order to perform a location check to determine whether the user's current location is at one of the addresses. (Gillen: paragraph [061, 113-114]) The motivation to combine Gillen persists. Gillen, however, does not appear to explicitly teach that a check is performed to determine whether the user is logged into the account first.
Tibbs, however, teaches that, when a package redirection request is received, a check may performed to ensure that the user initiating the package redirection request is authorized by performing a check as to whether the user is logged into their account. (Tibbs: paragraphs [0042-45], Fig. 3) Tibbs teaches combining the above elements with the teachings of Cao in view of Gillen for the benefit of addressing the issue of a user being forced to travel out of their way to retrieve a parcel. (Tibbs: paragraph [0002]) Furthermore One of ordinary skill in the art would have recognized that applying the known technique of Tibbs (performing an authorization check by determining that the user is logged in to an 
Cao in view of Gillen further in view of Tibbs further teaches:
 determining second positioning information of a recipient that can receive an express package based on a positioning information of the user device logged in the first account;
Tibbs teaches that, when a package redirection request is received, a check may performed to ensure that the user initiating the package redirection request is authorized by performing a check as to whether the user is logged into their account, wherein the primary address to which the package may be directed may comprise a home location of the user. (Tibbs: paragraphs [0012, 31, 42-45], Fig. 3) The motivation to combine Tibbs persists. Gillen teaches that a central system may store a user profile in association with the different addresses at which the user may receive packages, and the system may determine profile information for a user which is stored in association with the user's addresses in order to perform a location check to determine whether the user's current location is at one of the addresses, which may include a home address (a primary delivery location). (Gillen: paragraph [061, 113-116]) The motivation to combine Gillen persists.
and providing, to the courier terminal, a notification to deliver the express package identified in the express package delivery request if the second positioning information of the recipient coincides with the first recipient address.
 Gillen teaches that a central system may store a user profile in association with the different addresses at which the user may receive packages, and the system may determine profile information for a user which is stored in association with the user's addresses in order to perform a location check to determine whether the user's current location is at one of the addresses, which may include a home address (a primary delivery location). (Gillen: paragraph [061, 113-116]) The motivation to combine Gillen persists.
As per claim 2, Cao in view of Gillen further in view of Tibbs teaches all of the limitation of claim 1, as outlined above, and further teaches:
wherein the database stores multiple express package delivery requests comprising identifier information of multiple couriers, information of multiple recipient addresses, and information of an account associated with the recipient address. 
 Cao teaches a database in the form of a central server 30. (Cao:  paragraph [0015], Fig. 2) Cao further teaches that the server may store courier identification information of multiple couriers corresponding to a delivery, and a recipient addresses. (Cao: paragraph [0015-16, 22]) Gillen, however, teaches that a central system may store a user profile in association with the different addresses at which the user may receive packages. (Gillen: paragraph [061, 113]) The motivation to combine Gillen persists.
As per claim 5, Cao in view of Gillen further in view of Tibbs teaches all of the limitation of claim 1, as outlined above, and further teaches:
wherein determining second positioning information of the recipient that can receive the express package further comprises extracting, from the second positioning information, information with a geographical position closest to the information of the retrieved first recipient address.
 Gillen teaches that a central system may store a user profile in association with the different addresses at which the user may receive packages, and the system may determine profile information for a user which is stored in association with the user's addresses in order to perform a location check to determine whether the user's current location is at or near one of the addresses, which may include a home 
As per claim 6, Cao in view of Gillen further in view of Tibbs teaches all of the limitation of claim 1, as outlined above, and further teaches:
wherein the second positioning information of the recipient coincides with the retrieved first recipient address further comprises determining the first recipient address coincides within a preset range of the second positioning information.
 Gillen teaches that a central system may store a user profile in association with the different addresses at which the user may receive packages, and the system may determine profile information for a user which is stored in association with the user's addresses in order to perform a location check to determine whether the user's current location is within a predetermined radius, proximity or geofence about one of the addresses, which may include a home address (a primary delivery location). (Gillen: paragraph [061, 113-116]) The motivation to combine Gillen persists.
As per claim 7, Cao in view of Gillen further in view of Tibbs teaches all of the limitation of claim 1, as outlined above, and further teaches:
wherein the identifier information of the courier comprises a telephone number of the courier terminal.
 Cao further teaches that the courier identification may comprise a telephone number of the courier. (Cao: paragraph [0033])
As per claim 8, Cao in view of Gillen further in view of Tibbs teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
 Cao teaches a system and method which may be executed by a computer comprising a computer comprising a memory in the form of a non-transitory computer readable medium which may store instructions which, when executed by a processor, perform the functions of the system.  (Cao: abstract, paragraph [0013-16])
As per claims 9 and 12-14, Cao in view of Gillen further in view of Tibbs teaches the limitations of these claims which are substantially identical to those of claims 2 and 5-7, and claims 9 and 12-13 are rejected for the same reasons as claims 2 and 5-7, as outlined above. 
As per claim 15, Cao in view of Gillen further in view of Tibbs teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A computer-implemented system, comprising:
Cao teaches a system and method which may be executed by a computer comprising a computer comprising a memory in the form of a non-transitory computer readable medium which may store instructions which, when executed by a processor, perform the functions of the system.  (Cao: abstract, paragraph [0013-16])
one or more computers;
Cao teaches a system and method which may be executed by a computer comprising a computer comprising a memory in the form of a non-transitory computer readable medium which may store instructions which, when executed by a processor, perform the functions of the system.  (Cao: abstract, paragraph [0013-16])
and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
 Cao teaches a system and method which may be executed by a computer comprising a computer comprising a memory in the form of a non-transitory computer readable medium which may store instructions which, when executed by a processor, perform the functions of the system.  (Cao: abstract, paragraph [0013-16])
As per claims 16 and 19-20, Cao in view of Gillen further in view of Tibbs teaches the limitations of these claims which are substantially identical to those of claims 2 and 5-6, and claims 16 and 19-20 are rejected for the same reasons as claims 2 and 5-6, as outlined above. 
Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Gillen further in view of Tibbs and further in view of Gillen et al. (U.S. PG Pub. NO. 20170323545; hereinafter "Gillen II").
As per claim 3, Cao in view of Gillen further in view of Tibbs teaches all of the limitation of claim 1, as outlined above, but does not appear to explicitly teach:
generating information of a planned path for the express package delivery request according to the first positioning information and the retrieved first recipient address in response to determining the second positioning information coincides with the retrieved first recipient address.
 Gillen II, however, teaches that a delivery driver may be directed to a delivery destination via a planned path in response to determining that the user is home. (Gillen: paragraph [0076-77]) Gillen II teaches combining the above elements with the teachings of Cao in view of Gillen further in view of Tibbs for the benefit of increasing the interactivity of delivering an item to or picking an item up from a service point. (Gillen: paragraph [0004]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gillen II with the teachings of Cao in view of Gillen further in view of Tibbs to achieve the aforementioned benefits.
As per claim 4, Cao in view of Gillen further in view of Tibbs further in view of Gillen II teaches all of the limitations of claim 3, as outlined above, and further teaches:
providing the information of the generated a planned path to the courier terminal to deliver the express package to the retrieved first recipient address.
 Gillen II, however, teaches that a delivery driver may be directed to a delivery destination via a planned path in response to determining that the user is home. (Gillen: paragraph [0076-77]) The motivation to combine Gillen II persists.
As per claims 10-11 and 17-18, Cao in view of Gillen further in view of Tibbs further in view of Gillen II teaches the limitations of these claims which are substantially identical to those of claims 3-4, as outlined above, and claims 10-11 and 17-18 are rejected for the same reasons as claims 3-4, as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628